AMERICAN FUNDS MONEY MARKET FUND AGREEMENT AND DECLARATION OF TRUST Dated: March 18, TABLE OF CONTENTS TABLE OF CONTENTS Page ARTICLE 1 NAME, PURPOSE AND DEFINITIONS 1 Section 1.1 Name. 1 Section 1.2 Trust Purpose. 1 Section 1.3 Definitions 2 ARTICLE 2 BENEFICIAL INTEREST 3 Section 2.1 Shares of Beneficial Interest 3 Section 2.2 Issuance of Shares 3 Section 2.3 Register of Shares and Share Certificates 4 Section 2.4 Transfer of Shares 4 Section 2.5 Treasury Shares 4 Section 2.6 Establishment of Series and Classes 5 Section 2.7 Investment in the Trust 5 Section 2.8 Assets and Liabilities Belonging to Series or Class 6 Section 2.9 No Preemptive Rights 7 Section 2.10 Conversion Rights 7 Section 2.11 Derivative Actions 7 Section 2.12 Fractions 8 Section 2.13 No Appraisal Rights 8 Section 2.14 Status of Shares 8 Section 2.15 Shareholders 9 ARTICLE 3 THE TRUSTEES 9 Section 3.1 Election 9 Section 3.2 Term of Office of Trustees; Resignation and Removal 10 Section 3.3 Vacancies and Appointment of Trustees 10 Section 3.4 Temporary Absence of Trustee 11 Section 3.5 Number of Trustees 11 Section 3.6 Effect of Death, Resignation, Etc. of a Trustee 11 Section 3.7 Ownership of Assets of the Trust 11 Section 3.8 Series Trustees 12 Section 3.9 No Accounting 12 ARTICLE 4 POWERS OF THE TRUSTEES 12 Section 4.1 Powers 12 Section 4.2 Trustees and Officers as Shareholders 17 Section 4.3 Action by the Trustees and Committees 17 Section 4.4 Chairman of the Trustees 18 Section 4.5 Principal Transactions 19 ARTICLE 5 INVESTMENT ADVISER, INVESTMENT SUB-ADVISER,PRINCIPAL UNDERWRITER, ADMINISTRATOR, TRANSFER AGENT, CUSTODIAN AND OTHER CONTRACTORS 19 Section 5.1 Certain Contracts 19 ARTICLE 6 SHAREHOLDER VOTING POWERS AND MEETINGS 21 Section 6.1 Voting 21 Section 6.2 Notices. 22 Section 6.3 Meetings of Shareholders 22 Section 6.4 Record Date 23 Section 6.5 Notice of Meetings 23 Section 6.6 Proxies, Etc 23 Section 6.7 Action by Written Consent 24 Section 6.8 Delivery by Electronic Transmission or Otherwise 24 ARTICLE 7 DISTRIBUTIONS AND REDEMPTIONS 24 Section 7.1 Distributions. 24 Section 7.2 Redemption by Shareholder. 25 Section 7.3 Redemption by Trust 26 Section 7.4 Net Asset Value 26 Section 7.5 Power to Modify Procedures 27 ARTICLE 8 COMPENSATION, LIMITATION OF LIABILITY OF TRUSTEES 27 Section 8.1 Compensation 27 Section 8.2 Limitation of Liability 28 Section 8.3 Fiduciary Duty. 28 Section 8.4 Indemnification 30 Section 8.5 Indemnification Determinations 30 Section 8.6 Indemnification Not Exclusive 31 Section 8.7 Reliance on Experts, Etc. 31 Section 8.8 No Duty of Investigation; Notice in Trust Instrument 31 Section 8.9 No Bond Required of Trustees 31 Section 8.10 Insurance 31 ARTICLE 9 MISCELLANEOUS 32 Section 9.1 Trust Not a Partnership 32 Section 9.2 Dissolution and Termination of Trust, Series or Class. 32 Section 9.3 Merger, Consolidation, Incorporation. 33 Section 9.4 Filing of Copies, References, Headings 34 Section 9.5 Applicable Law 34 Section 9.6 Amendments 35 Section 9.7 Fiscal Year 35 Section 9.8 Provisions in Conflict with Law 35 Section 9.9 Reliance by Third Parties 36 AMERICAN FUNDS MONEY MARKET FUND AGREEMENT AND DECLARATION OF TRUST AGREEMENT AND DECLARATION OF TRUST of American Funds Money Market Fund, a Delaware statutory trust, made as of March 18, 2009, by the undersigned Trustees. WHEREAS, the undersigned Trustees have established a trust by filing a Certificate of Trust with the Secretary of State of Delaware on February 4, 2009 and executing a Declaration of Trust dated the same date; WHEREAS, the Trustees desire to amend and restate the original Declaration of Trust with this Agreement and Declaration of Trust in order to constitute a trust for the investment and reinvestment of funds contributed thereto; WHEREAS, the Trustees desire that the beneficial interest in the trust assets be divided into transferable shares of beneficial interest, as hereinafter provided; WHEREAS, the Trustees declare that all money and property contributed to the trust established hereunder shall be held and managed in trust for the benefit of the holders of the shares of beneficial interest issued hereunder and subject to the provisions hereof; NOW, THEREFORE, in consideration of the foregoing, the undersigned Trustees hereby declare that all money and property contributed to the trust hereunder shall be held and managed in trust under this Agreement and Declaration of Trust as herein set forth below. ARTICLE 1 NAME, PURPOSE AND DEFINITIONS Section 1.1Name.The name of the trust established hereby is the “American Funds Money Market Fund” and so far as may be practicable the Trustees shall conduct the Trust’s activities, execute all documents and sue or be sued under such name.However, the Trustees may at any time and from time to time select such other name for the Trust as they deem proper and the Trust may hold its property and conduct its activities under such other name.Any name change shall become effective upon the resolution of a majority of the then Trustees adopting the new name and the filing of a certificate of amendment pursuant to Section 3810(b) of the Act.Any such instrument shall not require the approval of the Shareholders, but shall have the status of an amendment to this Trust Instrument. Section 1.2Trust Purpose.The purpose of the Trust is to conduct, operate and carry on the business of an open-end management investment company registered under the 1940 Act.In furtherance of the foregoing, it shall be the purpose of the Trust to do everything necessary, suitable, convenient or proper for the conduct, promotion and attainment of any businesses and purposes which at any time may be incidental or may appear conducive or expedient for the accomplishment of the business of an open end management investment company registered under the 1940 Act and which may be engaged in or carried on by a trust organized under the Act, and in connection therewith the Trust shall have the power and authority to engage in the foregoing, both within and without the State of Delaware, and may exercise all of the powers conferred by the laws of the State of Delaware upon a Delaware statutory trust. Section 1.3Definitions.Wherever used herein, unless otherwise required by the context or specifically provided: (a)“1940 Act” refers to the Investment Company Act of 1940 and the rules and regulations thereunder, all as may be amended from time to time. (b)“Act” means the Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq., as from time to time amended. (c)“Advisory Board Member” shall mean a member of an “Advisory Board” as defined in Section 2(a)(1) of the 1940 Act. (d)“By-laws” means the By-laws referred to in Section4.1(g) hereof, as from time to time amended. (e)The terms “Affiliated Person,” “Assignment,” “Commission,” “Interested Person” and “Principal Underwriter” shall have the meanings given them in the 1940 Act. (f)“Class” means any division of Shares within a Series, which Class is or has been established in accordance with the provisions of Article 2. (g)“Fiduciary Covered Person” has the meaning assigned in Section 8.3 hereof. (h)“Indemnified
